Plaintiff, an incompetent, through her guardian ad litem seeks to recover damages for personal injuries sustained when a trolley car, in which she was a passenger, collided with a bus at a street intersection. The jury rendered a verdict in her favor, which, upon motion of defendants, the trial court set aside as against the weight of the evidence. From the order setting' aside the verdict, plaintiff appeals. Order unanimously affirmed, without costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ.